PER CURIAM.
Thelma L. Mathis appeals from the district court’s order affirming the bankruptcy court’s orders determining the dis-chargeability of certain real estate taxes. Our review of the record and the opinions below discloses no reversible error. As the district court correctly noted, the bankruptcy court’s thorough opinions reflect no error. Accordingly, we affirm. See Mathis v. County of Stafford, Nos. CA-01-1790-A (Bankr.E.D.Va. Feb. 22, 2002); BK-99-10158-SSM (E.D. Va. Sept. 17, 2001; July 25, 2001; Dec. 28, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.